— The respective attorneys for the parties on this appeal from an order of the Supreme Court, Kings County, dated June 10, 1975, after a conference in this court before Mr. Justice Gittleson on October 20, 1975, have agreed by stipulation that the order be modified by decreasing the award therein for temporary alimony from $100 per week to $80 per week. In accordance with the foregoing, the order is modified as provided in said stipulation, and the order is affirmed as so modified, without costs. Gulotta, P. J., Rabin, Hopkins, Martuscello and Latham, JJ., concur.